Exhibit 10.5

 

GUARANTY

 

GUARANTY, dated as of January 26, 2006 (this “Guaranty”), by AMC ENTERTAINMENT
INC. (the “Company”) and each of the other entities listed on the signature
pages hereof or that becomes a party hereto pursuant to Section 24 (Additional
Guarantors) hereof (each a “Subsidiary Guarantor” and, together with the
Company, collectively, the “Guarantors” and individually a “Guarantor”), in
favor of the Administrative Agent, the Mexican Facility Agent, each Lender, each
Issuer and each other holder of an Obligation (as each such term is defined in
the Credit Agreement referred to below) (each, a “Guarantied Party” and,
collectively, the “Guarantied Parties”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of January 26, 2006 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms defined therein and used herein
having the meanings given to them in the Credit Agreement), among the Company,
Grupo Cinemex, S.A. de C.V., a corporation organized under the laws of Mexico,
Cadena Mexicana de Exhibición, S.A. de C.V., a corporation organized under the
laws of Mexico, the Lenders and Issuers party thereto, Citicorp North
America, Inc., as agent for the Lenders and Issuers (in such capacity, the
“Administrative Agent”), and Banco Nacional de Mexico, S.A., Integrante del
Grupo Financiero Banamex, as agent for the Lenders under the Mexican Facility,
the Lenders and Issuers have severally agreed to make extensions of credit to
the Borrowers upon the terms and subject to the conditions set forth therein;

 

WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Company;

 

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrowers under the Credit
Agreement; and

 

WHEREAS, a condition precedent to the obligation of the Lenders and the Issuers
to make their respective extensions of credit to the Borrowers under the Credit
Agreement is that the Guarantors shall have executed and delivered this Guaranty
for the benefit of the Guarantied Parties;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1                     Guaranty

 

(a)                                  To induce the Lenders to make the Loans and
the Issuers to issue Letters of Credit, each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, jointly with the other Guarantors
and severally, as primary obligor and not merely as surety, the full and
punctual payment when due and in the currency due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, of all the Obligations (other
than, in the case of the Company, the Company’s

 

--------------------------------------------------------------------------------


 

Obligations as a Borrower), whether or not from time to time reduced or
extinguished or hereafter increased or incurred, whether or not recovery may be
or hereafter may become barred by any statute of limitations, whether or not
enforceable as against any Borrower, whether now or hereafter existing, and
whether due or to become due, including principal, interest (including interest
at the contract rate applicable upon default accrued or accruing after the
commencement of any proceeding under the Bankruptcy Code, or any applicable
provisions of comparable state or foreign law, whether or not such interest is
an allowed claim in such proceeding), fees and costs of collection.  This
Guaranty constitutes a guaranty of payment and not of collection.

 

(b)                                 Each Guarantor further agrees that, if
(i) any payment made by any Borrower or any other Person and applied to the
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or (ii) the proceeds of Collateral are required to be returned by any
Guarantied Party to any Borrower, its estate, trustee, receiver or any other
party, including any Guarantor, under any bankruptcy law, equitable cause or any
other Requirement of Law, then, to the extent of such payment or repayment, any
such Guarantor’s liability hereunder (and any Lien or other Collateral securing
such liability) shall be and remain in full force and effect, as fully as if
such payment had never been made.  If, prior to any of the foregoing, this
Guaranty shall have been cancelled or surrendered (and if any Lien or other
Collateral securing such Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Guaranty (and such Lien or other Collateral) shall be reinstated in full force
and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any such
Guarantor in respect of the amount of such payment (or any Lien or other
Collateral securing such obligation).

 

Section 2                     Limitation of Guaranty

 

Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Subsidiary Guarantor shall be liable shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Subsidiary Guarantor,
subject to avoidance under applicable law relating to fraudulent conveyance or
fraudulent transfer (including Section 548 of the Bankruptcy Code or any
applicable provisions of comparable state law) (collectively, “Fraudulent
Transfer Laws”), in each case after giving effect (a) to all other liabilities
of such Subsidiary Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Subsidiary Guarantor in respect of intercompany Indebtedness to any
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Subsidiary Guarantor hereunder) and (b) to the
value as assets of such Subsidiary Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Subsidiary
Guarantor pursuant to (i) applicable Requirements of Law, (ii) Section 3
(Contribution) of this Guaranty or (iii) any other Contractual Obligations
providing for an equitable allocation among such Subsidiary Guarantor and other
Subsidiaries or Affiliates of the Company of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.

 

2

--------------------------------------------------------------------------------


 

Section 3                     Contribution

 

To the extent that any Subsidiary Guarantor shall be required hereunder to pay a
portion of the Obligations exceeding the greater of (a) the amount of the
economic benefit actually received by such Subsidiary Guarantor from the Loans
and the other financial accommodations provided to the Borrowers under the Loan
Documents and (b) the amount such Subsidiary Guarantor would otherwise have paid
if such Subsidiary Guarantor had paid the aggregate amount of the Obligations
(excluding the amount thereof repaid by the Borrowers) in the same proportion as
such Subsidiary Guarantor’s net worth at the date enforcement is sought
hereunder bears to the aggregate net worth of all the Subsidiary Guarantors at
the date enforcement is sought hereunder, then such Guarantor shall be
reimbursed by such other Subsidiary Guarantors for the amount of such excess,
pro rata, based on the respective net worths of such other Subsidiary Guarantors
at the date enforcement hereunder is sought.

 

Section 4                     Authorization; Other Agreements

 

The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of such
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:

 

(a)                                  supplement, renew, extend, accelerate or
otherwise change the time for payment of, or other terms relating to, the
Obligations, or any part of them, or otherwise modify, amend or change the terms
of any promissory note or other agreement, document or instrument (including the
other Loan Documents) now or hereafter executed by any Borrower and delivered to
the Guarantied Parties or any of them, including any increase or decrease of
principal or the rate of interest thereon;

 

(b)                                 waive or otherwise consent to noncompliance
with any provision of any instrument evidencing the Obligations, or any part
thereof, or any other instrument or agreement in respect of the Obligations
(including the other Loan Documents) now or hereafter executed by any Borrower
and delivered to the Guarantied Parties or any of them;

 

(c)                                  accept partial payments on the Obligations;

 

(d)                                 receive, take and hold additional security
or collateral for the payment of the Obligations or any part of them and
exchange, enforce, waive, substitute, liquidate, terminate, abandon, fail to
perfect, subordinate, transfer, otherwise alter and release any such additional
security or collateral;

 

(e)                                  settle, release, compromise, collect or
otherwise liquidate the Obligations or accept, substitute, release, exchange or
otherwise alter, affect or impair any security or collateral for the Obligations
or any part of them or any other guaranty therefor, in any manner;

 

(f)                                    add, release or substitute any one or
more other guarantors, makers or endorsers of the Obligations or any part of
them and otherwise deal with any Borrower or any other guarantor, maker or
endorser;

 

3

--------------------------------------------------------------------------------


 

(g)                                 apply to the Obligations any payment or
recovery (x) from any Borrower, from any other guarantor, maker or endorser of
the Obligations or any part of them or (y) from any Guarantor in such order as
provided herein, in each case whether such Obligations are secured or unsecured
or guaranteed or not guaranteed by others;

 

(h)                                 apply to the Obligations any payment or
recovery from any Guarantor of the Obligations or any sum realized from security
furnished by such Guarantor upon its indebtedness or obligations to the
Guarantied Parties or any of them, in each case whether or not such indebtedness
or obligations relate to the Obligations; and

 

(i)                                     refund at any time any payment received
by any Guarantied Party in respect of any Obligation, and payment to such
Guarantied Party of the amount so refunded shall be fully guaranteed hereby even
though prior thereto this Guaranty shall have been cancelled or surrendered (or
any release or termination of any Collateral by virtue thereof), and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any Guarantor hereunder in respect of the
amount so refunded (and any Collateral so released or terminated shall be
reinstated with respect to such obligations);

 

even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).

 

Section 5                     Guaranty Absolute and Unconditional

 

Each Guarantor hereby waives to the fullest extent permitted by applicable law
any defense of a surety or guarantor or any other obligor on any obligations
arising in connection with or in respect of any of the following and hereby
agrees that its obligations under this Guaranty are absolute and unconditional
and shall not be discharged or otherwise affected as a result of any of the
following:

 

(a)                                  the invalidity or unenforceability of any
of the Borrowers’ obligations under the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto, or any security
for, or other guaranty of the Obligations or any part of them, or the lack of
perfection or continuing perfection or failure of priority of any security for
the Obligations or any part of them;

 

(b)                                 the absence of any attempt to collect the
Obligations or any part of them from any Borrower or other action to enforce the
same;

 

(c)                                  failure by any Guarantied Party to take any
steps to perfect and maintain any Lien on, or to preserve any rights to, any
Collateral;

 

(d)                                 any Guarantied Party’s election, in any
proceeding instituted under chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code or any applicable
provisions of comparable state or foreign law;

 

(e)                                  any borrowing or grant of a Lien by any
Borrower, as debtor-in-possession, or extension of credit, under Section 364 of
the Bankruptcy Code or any applicable provisions of comparable state or foreign
law;

 

4

--------------------------------------------------------------------------------


 

(f)                                    the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of any Guarantied Party’s claim (or
claims) for repayment of the Obligations;

 

(g)                                 any use of cash collateral under Section 363
of the Bankruptcy Code;

 

(h)                                 any agreement or stipulation as to the
provision of adequate protection in any bankruptcy proceeding;

 

(i)                                     the avoidance of any Lien in favor of
the Guarantied Parties or any of them for any reason;

 

(j)                                     any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Borrower, any Guarantor or any other
Subsidiary of any Borrower, including any discharge of, or bar or stay against
collecting, any Obligation (or any part of them or interest thereon) in or as a
result of any such proceeding;

 

(k)                                  failure by any Guarantied Party to file or
enforce a claim against any Borrower or its estate in any bankruptcy or
insolvency case or proceeding;

 

(l)                                     any action taken by any Guarantied Party
if such action is authorized hereby;

 

(m)                               any election following the occurrence of an
Event of Default by any Guarantied Party to proceed separately against the
personal property Collateral in accordance with such Guarantied Party’s rights
under the UCC or, if the Collateral consists of both personal and real property,
to proceed against such personal and real property in accordance with such
Guarantied Party’s rights with respect to such real property;

 

(n)                                 any change in the corporate existence or
structure of any Borrower or any other Loan Party;

 

(o)                                 any defense, set-off or counterclaim (other
than a defense of payment or performance) which may at any time be available to
or be asserted by any Guarantor or any other Person against any Guarantied
Party;

 

(p)                                 any Requirement of Law affecting any term of
any Guarantor’s obligations under this Guaranty; or

 

(q)                                 any other circumstance that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor or
any other obligor on any obligations, other than the payment in full of the
Obligations.

 

Section 6                     Waivers

 

Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrowers. 
Each Guarantor shall not, until the Obligations (other than contingent
indemnification obligations as to which no claim is pending) are

 

5

--------------------------------------------------------------------------------


 

irrevocably paid in full and the Commitments have been terminated, assert any
claim or counterclaim it may have against any Borrower or set off any of its
obligations to any Borrower against any obligations of such Borrower to it.  In
connection with the foregoing, each Guarantor covenants that its obligations
hereunder shall not be discharged, except by complete performance.

 

Section 7                     Reliance

 

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrowers and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances.  In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.

 

Section 8                     Waiver of Subrogation and Contribution Rights

 

Until the Obligations (other than contingent indemnification obligations as to
which no claim is pending) have been irrevocably paid in full and the
Commitments have been terminated, the Guarantors shall not enforce or otherwise
exercise any right of subrogation to any of the rights of the Guarantied Parties
or any part of them against the Borrowers or any right of reimbursement or
contribution or similar right against the Borrowers by reason of this Guaranty
or by any payment made by any Guarantor in respect of the Obligations.

 

Section 9                     Subordination

 

Each Guarantor hereby agrees that any Indebtedness of the Borrowers now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated to all of the
Obligations and that, upon the occurrence and during the continuance of an Event
of Default, the Guarantor Subordinated Debt shall not be paid in whole or in
part until the Obligations have been paid in full and this Guaranty is
terminated and of no further force or effect.  No Guarantor shall accept any
payment of or on account of any Guarantor Subordinated Debt at any time in
contravention of the foregoing.  Upon the occurrence and during the continuance
of an Event of Default, the Borrowers shall pay to the Administrative Agent any
payment of all or any part of the Guarantor Subordinated Debt and any amount so
paid to the Administrative Agent shall be applied to payment of the Obligations
as provided in Section 2.13(f) (Payments and Computations) of the Credit
Agreement.  Each payment on the Guarantor Subordinated Debt received in
violation of any of the provisions hereof shall be deemed to have been received
by such Guarantor as trustee for the Guarantied Parties and shall be paid over
to the Administrative Agent immediately on account of the Obligations, but
without otherwise affecting in any manner such Guarantor’s liability hereof. 
Each Guarantor agrees to file all claims against the Borrowers in any bankruptcy
or other proceeding in which the filing of claims is required by law in respect
of any Guarantor Subordinated Debt, and the Administrative Agent shall be
entitled to all of such Guarantor’s rights thereunder.  If for any reason a
Guarantor fails to file such claim at least ten Business Days prior to the last
date on

 

6

--------------------------------------------------------------------------------


 

which such claim should be filed, such Guarantor hereby irrevocably appoints the
Administrative Agent as its true and lawful attorney-in-fact and is hereby
authorized to act as attorney-in-fact in such Guarantor’s name to file such
claim or, in the Administrative Agent’s discretion, to assign such claim to and
cause proof of claim to be filed in the name of the Administrative Agent or its
nominee.  In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Guarantor hereby
assigns to the Administrative Agent all of such Guarantor’s rights to any
payments or distributions to which such Guarantor otherwise would be entitled. 
If the amount so paid is greater than such Guarantor’s liability hereunder, the
Administrative Agent shall pay the excess amount to the party entitled thereto. 
In addition, each Guarantor hereby irrevocably appoints the Administrative Agent
as its attorney-in-fact to exercise all of such Guarantor’s voting rights in
connection with any bankruptcy proceeding or any plan for the reorganization of
such Borrower.

 

Section 10              Default; Remedies

 

The obligations of each Guarantor hereunder are independent of and separate from
the Obligations.  If any Obligation is not paid when due, or upon any Event of
Default hereunder or upon any default by any Borrower as provided in any other
instrument or document evidencing all or any part of the Obligations, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of the Obligations then due, without first proceeding against such
Borrower or any other guarantor of the Obligations, or against any Collateral
under the Loan Documents or joining such Borrower or any other guarantor in any
proceeding against any Guarantor.

 

Section 11              Irrevocability

 

This Guaranty shall be irrevocable as to the Obligations (or any part thereof)
until the Commitments have been terminated and all monetary Obligations then
outstanding have been irrevocably repaid in cash, at which time this Guaranty
shall automatically be cancelled.  Upon such cancellation and at the written
request of any Guarantor or its successors or assigns, and at the cost and
expense of such Guarantor or its successors or assigns, the Administrative Agent
shall execute in a timely manner a satisfaction of this Guaranty and such
instruments, documents or agreements as are necessary or desirable to evidence
the termination of this Guaranty.

 

Section 12              Setoff

 

Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any Guarantor and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the Obligations (a) any indebtedness due or to become due from such
Guarantied Party or Affiliate to such Guarantor and (b) any moneys, credits or
other property belonging to such Guarantor, at any time held by, or coming into,
the possession of such Guarantied Party or Affiliate.

 

7

--------------------------------------------------------------------------------


 

Section 13              No Marshalling

 

Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Obligations.

 

Section 14              Enforcement; Waivers; Amendments

 

(a) No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations, the
Collateral or any other guaranty of or security for all or any part of the
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any further
exercise thereof.  Failure by any Guarantied Party at any time or times
hereafter to require strict performance by any Borrower, any Guarantor, any
other guarantor of all or any part of the Obligations or any other Person of any
provision, warranty, term or condition contained in any Loan Document now or at
any time hereafter executed by any such Persons and delivered to any Guarantied
Party shall not waive, affect or diminish any right of any Guarantied Party at
any time or times hereafter to demand strict performance thereof and such right
shall not be deemed to have been waived by any act (except by a written
instrument pursuant to Section 14(b)) or knowledge of any Guarantied Party, or
its respective agents, officers or employees.  No waiver of any Event of Default
by any Guarantied Party shall operate as a waiver of any other Event of Default
or the same Event of Default on a future occasion, and no action by any
Guarantied Party permitted hereunder shall in any way affect or impair any
Guarantied Party’s rights and remedies or the obligations of any Guarantor under
this Guaranty.  Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by any Borrower to a Guarantied Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.

 

(b) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or modified except in accordance with Section 11.1 (Amendments,
Waivers, Etc.) of the Credit Agreement.

 

Section 15              Successors and Assigns

 

This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrowers and to the Guarantors shall be deemed to include their respective
successors and assigns.  The successors and assigns of the Guarantors and the
Borrowers shall include, without limitation, their respective receivers,
trustees and debtors-in-possession.  All references to the singular shall be
deemed to include the plural where the context so requires.

 

Section 16              Representations and Warranties; Covenants

 

Each Guarantor hereby (a) represents and warrants that the representations and
warranties as to it made by the Borrowers in Article IV (Representations and
Warranties) of the Credit Agreement are true and correct on each date as
required by Section 3.2(b)(i) and (ii) (Conditions Precedent to Each Loan and
Letter of Credit) of the Credit Agreement and (b) agrees to take, or refrain
from taking, as the case may be, each action necessary to be taken or not taken,

 

8

--------------------------------------------------------------------------------


 

as the case may be, so that no Default or Event of Default is caused by the
failure to take such action or to refrain from taking such action by such
Guarantor.

 

Section 17              Governing Law

 

This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 18              Submission to Jurisdiction; Service of Process

 

(a)                                  Any legal action or proceeding with respect
to this Guaranty, and any other Loan Document, may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.  The parties
hereto hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.

 

(b)                                 Each Guarantor hereby irrevocably consents
to the service of any and all legal process, summons, notices and documents in
any suit, action or proceeding brought in the United States of America arising
out of or in connection with this Guaranty or any other Loan Document by the
mailing (by registered or certified mail, postage prepaid) or delivering of a
copy of such process to such Guarantor care of the Company at the Company’s
address specified in Section 11.8 (Notices, Etc.) of the Credit Agreement.  Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c)                                  Nothing contained in this Section 18
(Submission to Jurisdiction; Service of Process) shall affect the right of the
Administrative Agent or any other Guarantied Party to serve process in any other
manner permitted by law or commence legal proceedings or otherwise proceed
against a Guarantor in any other jurisdiction.

 

(d)                                 If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent they may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase Dollars with
such other currency at the spot rate of exchange quoted by the Administrative
Agent at 11:00 a.m. (New York time) on the Business Day preceding that on which
final judgment is given, for the purchase of Dollars, for delivery two Business
Days thereafter.

 

Section 19              Waiver of Judicial Bond

 

To the fullest extent permitted by applicable law, the Guarantor waives the
requirement to post any bond that otherwise may be required of any Guarantied
Party in connection with any judicial proceeding to enforce such Guarantied
Party’s rights to payment hereunder, security interest in or other rights to the
Collateral or in connection with any other legal or equitable action or
proceeding arising out of, in connection with, or related to this Guaranty and
the Loan Documents to which it is a party.

 

9

--------------------------------------------------------------------------------


 

Section 20              Certain Terms

 

The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section,
subsection or clause in this Guaranty, (b) unless otherwise indicated,
references herein to an Exhibit, Article, Section, subsection or clause refer to
the appropriate Exhibit to, or Article, Section, subsection or clause in this
Guaranty and (c) the term “including” means “including without limitation”
except when used in the computation of time periods.

 

Section 21              Waiver of Jury Trial

 

EACH OF THE ADMINISTRATIVE AGENT, THE OTHER GUARANTIED PARTIES AND EACH
GUARANTOR IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS GUARANTY AND ANY OTHER LOAN DOCUMENT.

 

Section 22              Notices

 

Any notice or other communication herein required or permitted shall be given as
provided in Section 11.8 (Notices, Etc.) of the Credit Agreement and, in the
case of any Guarantor, to such Guarantor in care of the Company.

 

Section 23              Severability

 

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

Section 24              Additional Guarantors

 

Each of the Guarantors agrees that, if, pursuant to Section 7.11(a) (Additional
Collateral and Guaranties) of the Credit Agreement, the Company shall be
required to cause any Subsidiary thereof that is not a Guarantor to become a
Guarantor hereunder, or if for any reason the Company desires any such
Subsidiary to become a Guarantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Guaranty Supplement in substantially the
form of Exhibit A (Guaranty Supplement) attached hereto and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Guarantor party hereto on the Closing Date.

 

Section 25              Release of Guarantors

 

At the request and sole expense of the Company, and subject to
Section 11.1(a)(ix) of the Credit Agreement, a Subsidiary Guarantor shall be
released from this Guaranty and its obligations hereunder upon the consummation
of any sale or other disposition of such Subsidiary Guarantor or designation of
such Subsidiary Guarantor as an Unrestricted Subsidiary, in each case permitted
by the Credit Agreement; provided, however, that no such release shall occur if
such Guarantor is a guarantor in respect of any Indebtedness of any Domestic
Loan Party.  The Administrative Agent will, at the Company’s sole expense,
execute and deliver to the

 

10

--------------------------------------------------------------------------------


 

Company such documents as the Company shall reasonably request to evidence the
release of such Subsidiary Guarantor from its Guaranty Obligations pursuant to
this Section 25; provided, however, that the Company shall have delivered to the
Administrative Agent, at least five Business Days prior to the date of the
proposed release, a written request therefor and a certificate from a
Responsible Officer of the Company to the effect that such sale, disposition or
designation is in compliance with the Loan Documents.  The Administrative Agent
shall be authorized to rely on any such certificate without independent
investigation.

 

Section 26              Collateral

 

Each Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the Administrative Agent, for the benefit
of the Secured Parties, and covenants that it shall not grant any Lien with
respect to its Property in favor, or for the benefit, of any Person other than
the Administrative Agent, for the benefit of the Secured Parties except as
otherwise permitted by Section 8.2 (Liens, etc.) of the Credit Agreement.

 

Section 27              Costs and Expenses

 

In accordance with the provisions of Section 11.3 (Costs and Expenses) of the
Credit Agreement, each Guarantor agrees to pay or reimburse the Administrative
Agent and each of the other Guarantied Parties upon demand for all out-of-pocket
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel and costs of settlement), incurred by the
Administrative Agent and such other Guarantied Parties in enforcing this
Guaranty against such Guarantor or any security therefor or exercising or
enforcing any other right or remedy available in connection herewith or
therewith.

 

Section 28              Waiver of Consequential Damages

 

EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGE IN ANY LEGAL ACTION OR
PROCEEDING IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT.

 

Section 29              Entire Agreement

 

This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantors, represents the entire agreement and understanding
of the parties hereto and supersedes all prior understandings, written and oral,
relating to the subject matter hereof.

 

Section 30              Counterparts

 

This Guaranty may be executed in any number of separate counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Signature pages may be detached from multiple
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.

 

11

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.

 

 

AMC ENTERTAINMENT INC.

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Name: Craig R. Ramsey

 

 

Title: Executive Vice President and Chief
Executive Officer

 

 

 

 

 

 

 

EACH GUARANTOR LISTED ON SCHEDULE I
HERETO

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Name: Craig R. Ramsey

 

 

Title: Executive Vice President and Chief
Executive Officer

 

 

 

 

 

 

 

DOWNTOWN BOSTON CINEMAS, LLC

 

LOEWS NORTH VERSAILLES CINEMAS, LLC

 

LOEWS PLAINVILLE CINEMAS, LLC

 

METHUEN CINEMAS, LLC

 

OHIO CINEMAS, LLC

 

RICHMOND MALL CINEMAS, LLC

 

SPRINGFIELD CINEMAS, LLC

 

WATERFRONT CINEMAS, LLC

 

 

 

 

By: Plitt Theatres, Inc., the Sole Member

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Name: Craig R. Ramsey

 

 

Title: Executive Vice President and Chief
Executive Officer

 

 

 

 

 

 

 

GATEWAY CINEMAS, LLC

 

LEWISVILLE CINEMAS, LLC

 

LOEWS GARDEN STATE CINEMAS, LLC

 

 

 

 

By: RKO Century Warner Theatres, Inc., the
Sole Member

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Name: Craig R. Ramsey

 

 

Title: Executive Vice President and Chief
Executive Officer

 

 

[SIGNATURE PAGE TO GUARANTY]

 

--------------------------------------------------------------------------------


 

 

LOEWS CINEPLEX U.S. CALLCO, LLC

 

 

 

 

By: Loews Cineplex Theatres, Inc., the Sole
Member

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Name: Craig R. Ramsey

 

 

Title: Executive Vice President and Chief
Executive Officer

 

 

 

 

 

 

 

LOEKS-STAR PARTNERS

 

 

 

 

By: Star Theatres of Michigan, Inc., a General
Partner

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Name: Craig R. Ramsey

 

 

Title: Executive Vice President and Chief
Executive Officer

 

 

 

 

 

 

 

MAGIC JOHNSON THEATERS LIMITED
PARTERSHIP

 

 

 

 

By: S & J Theatres, Inc., its General Partner

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Name: Craig R. Ramsey

 

 

Title: Executive Vice President and Chief
Executive Officer

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

CITICORP NORTH AMERICA, INC.

as Administrative Agent

 

 

By:

/s/ Rob Ziemer

 

Name: Rob Ziemer

Title: Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

AMC CARD PROCESSING SERVICES, INC.

AMC ENTERTAINMENT INTERNATIONAL, INC.

AMC REALTY, INC.

AMC-GCT, INC.

AMERICAN MULTI -CINEMA, INC.

CENTERTAINMENT, INC.

CLUB CINEMA OF MAZZA, INC.

GCT PACIFIC BEVERAGE SERVICES, INC.

NATIONAL CINEMA NETWORK, INC.

PREMIUM CINEMA OF YORKTOWN, INC.

PREMIUM THEATER OF FRAMINGHAM, INC.

PREMIUM THEATRE OF MAYFAIR, INC.

71ST & 3RD AVE. CORP.

BRICK PLAZA CINEMAS, INC.

CITYPLACE CINEMAS, INC.

CRESCENT ADVERTISING CORPORATION

CRESTWOOD CINEMAS, INC.

ETON AMUSEMENT CORPORATION

FALL RIVER CINEMA, INC.

FARMERS CINEMAS, INC.

FORTY-SECOND STREET CINEMAS, INC.

FOUNTAIN CINEMAS, INC.

HAWTHORNE AMUSEMENT CORPORATION

HINSDALE AMUSEMENT CORPORATION

ILLINOIS CINEMAS, INC.

JERSEY GARDEN CINEMAS, INC.

KIPS BAY CINEMAS, INC.

LANCE THEATRE CORPORATION

LCE ACQUISITIONSUB, INC.

LCE MEXICAN HOLDINGS, INC.

LIBERTY TREE CINEMA CORP.

LOEKS ACQUISITION CORP.

LOEWS AKRON CINEMAS, INC.

LOEWS ARLINGTON CINEMAS, INC.

LOEWS ARLINGTON WEST CINEMAS, INC.

LOEWS ASTOR PLAZA CINEMAS, INC.

LOEWS BALTIMORE CINEMAS, INC.

LOEWS BAY TERRACE CINEMAS, INC.

LOEWS BEREA CINEMAS, INC.

LOEWS BOULEVARD CINEMAS, INC.

LOEWS BRISTOL CINEMAS, INC.

LOEWS BROADWAY CINEMAS, INC.

LOEW’S CALIFORNIA THEATRES, INC.

LOEWS CENTERPARK CINEMAS, INC.

LOEWS CENTURY MALL CINEMAS, INC.

LOEWS CHERI CINEMAS, INC.

LOEWS CHERRY TREE MALL CINEMAS, INC.

 

--------------------------------------------------------------------------------


 

LOEWS CHICAGO CINEMAS, INC.

LOEWS CINEPLEX ENTERTAINMENT CORPORATION

LOEWS CINEPLEX ENTERTAINMENT GIFT CARD CORPORATION

LOEWS CINEPLEX INTERNATIONAL HOLDINGS, INC.

LOEWS CINEPLEX THEATRES, INC.

LOEWS CINEPLEX THEATRES HOLDCO, INC.

LOEWS CITYWALK THEATRE CORPORATION

LOEWS CONNECTICUT CINEMAS, INC.

LOEWS CRYSTAL RUN CINEMAS, INC.

LOEWS DEAUVILLE NORTH CINEMAS, INC.

LOEWS EAST HANOVER CINEMAS, INC.

LOEWS EAST VILLAGE CINEMAS, INC.

LOEWS ELMWOOD CINEMAS, INC.

LOEWS FORT WORTH CINEMAS, INC.

LOEWS FREEHOLD MALL CINEMAS, INC.

LOEWS FRESH POND CINEMAS, INC.

LOEWS GREENWOOD CINEMAS, INC.

LOEWS HOUSTON CINEMAS, INC.

LOEWS LAFAYETTE CINEMAS, INC.

LOEWS LEVITTOWN CINEMAS, INC.

LOEWS LINCOLN PLAZA CINEMAS, INC.

LOEWS LINCOLN THEATRE HOLDING CORP.

LOEWS MEADOWLAND CINEMAS 8, INC.

LOEWS MEADOWLAND CINEMAS, INC.

LOEWS MERRILLVILLE CINEMAS, INC.

LOEWS MONTGOMERY CINEMAS, INC.

LOEWS MOUNTAINSIDE CINEMAS, INC.

LOEWS NEW JERSEY CINEMAS, INC.

LOEWS NEWARK CINEMAS, INC.

LOEWS ORPHEUM CINEMAS, INC.

LOEWS PALISADES CENTER CINEMAS, INC.

LOEWS PENTAGON CITY CINEMAS, INC.

LOEWS PIPER’S THEATRES, INC.

LOEWS RICHMOND MALL CINEMAS, INC.

LOEWS RIDGEFIELD PARK CINEMAS, INC.

LOEWS ROLLING MEADOWS CINEMAS, INC.

LOEWS ROOSEVELT FIELD CINEMAS, INC.

LOEWS STONYBROOK CINEMAS, INC.

LOEWS THEATRE MANAGEMENT CORP.

LOEWS THEATRES CLEARING CORP.

LOEWS TOMS RIVER CINEMAS, INC.

LOEWS TRYLON THEATRE, INC.

LOEWS USA CINEMAS INC.

LOEWS VESTAL CINEMAS, INC.

LOEWS WASHINGTON CINEMAS, INC.

LOEWS WEST LONG BRANCH CINEMAS, INC.

LOEWS-HARTZ MUSIC MAKERS THEATRES, INC.

LTM NEW YORK, INC.

LTM TURKISH HOLDINGS, INC.

 

--------------------------------------------------------------------------------


 

MID-STATES THEATRES, INC.

MUSIC MAKERS THEATRES, INC.

NEW BRUNSWICK CINEMAS, INC.

NICKELODEON BOSTON, INC.

NORTH STAR CINEMAS, INC.

PARKCHESTER AMUSEMENT CORPORATION

PARSIPPANY THEATRE CORP.

PLITT SOUTHERN THEATRES, INC.

PLITT THEATRES, INC.

POLI-NEW ENGLAND THEATRES, INC.

PUTNAM THEATRICAL CORPORATION

RED BANK THEATRE CORPORATION

RKO CENTURY WARNER THEATRES, INC.

ROSEMONT CINEMAS, INC.

S & J THEATRES INC.

SACK THEATRES, INC.

SKOKIE CINEMAS, INC.

SOUTH HOLLAND CINEMAS, INC.

STAR THEATRES OF MICHIGAN, INC.

STAR THEATRES, INC.

STROUD MALL CINEMAS, INC.

TALENT BOOKING AGENCY, INC.

THE WALTER READE ORGANIZATION, INC.

THEATRE HOLDINGS, INC.

THIRTY-FOURTH STREET CINEMAS, INC.

U.S.A. CINEMAS, INC.

WEBSTER CHICAGO CINEMAS, INC.

WHITE MARSH CINEMAS, INC.

WOODFIELD CINEMAS, INC.

WOODRIDGE CINEMAS, INC.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

GUARANTY

 

 

FORM OF GUARANTY SUPPLEMENT

 

 

The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty, dated as of January 26, 2006 (the “Guaranty”), among AMC Entertainment
Inc. and certain of its Subsidiaries listed on the signature pages thereof and
acknowledged by Citicorp North America, Inc., as Administrative Agent, and the
undersigned hereby acknowledges receipt of a copy of the Guaranty.  The
undersigned hereby represents and warrants that each of the representations and
warranties contained in Section 16 (Representations and Warranties; Covenants)
of the Guaranty applicable to it is true and correct on and as the date hereof
as if made on and as of such date.  Capitalized terms used herein but not
defined herein are used with the meanings given them in the Guaranty.

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of                        , 20    .

 

 

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

ACKNOWLEDGED AND AGREED

 

as of the date first above written:

 

 

 

CITICORP NORTH AMERICA, INC.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

 